Citation Nr: 1201706	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-26 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for vascular spasms of the lower extremities, to include as secondary to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Michael Miskowiec, Esq.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board remanded the claims in February 2009. The directed development has been completed and the matter is now ready for appellate review.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for bilateral hearing loss and PTSD are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDING OF FACT

The preponderance of competent and credible evidence of record shows that vascular spasms of the lower extremities were first demonstrated many years after service and is not etiologically related to any incident in service, to include exposure to dioxins or Agent Orange.


CONCLUSION OF LAW

Vascular spasms of the lower extremities were not incurred in or aggravated by active military service, nor may service connection be presumed. 38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). 

A November 2005 VCAA letter explained the evidence necessary to substantiate the Veteran's claim for service connection for vascular spasms of the lower extremities. The letter also informed him of his and VA's respective duties for obtaining evidence. The letter was provided before initial adjudication of the claim in February 2006. Pelegrini v. Principi, 18 Vet. App. 112 (2004). In a December 2006 letter, the Veteran was also advised of the manner in which effective dates and disability ratings are assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006). In this case, the Veteran was afforded a VA heart examination in February 2010, in compliance with the February 2009 Board remand. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As discussed below, the Board finds that the February 2010 VA heart examination obtained in this case is adequate, as the examining physician's opinion is predicated on a full reading of the available medical records contained in the Veteran's claims file. The physician considered all of the pertinent evidence of record and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the vascular spasms issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

The duty to assist the Veteran has also been satisfied in this case. All identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim. The Veteran has not identified any other outstanding post-service records that are pertinent to the issue currently on appeal. 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case and supplemental statement of the case, which informed them of the laws and regulations relevant to the Veteran's claim. The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and, he did, in fact, participate. Washington v. Nicolson, 21 Vet. App. 191 (2007). For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Therefore, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Merits of the Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

Vascular Spasms

The Veteran contends that he has severe vascular spasms of the lower extremities caused by exposure to dioxins and Agent Orange while serving in Thailand, Guam, and in the contiguous waters of Vietnam onboard the U.S.S. Duluth and the U.S.S. Mount Vernon.
A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange. 38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309. However, a veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease. 38 U.S.C.A. § 1116(b)(1) (West 2002).

If a veteran was exposed to an herbicide agent during active military service, the following diseases are presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; artherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 (2007).

Although there are certain disabilities that are presumed were incurred in service as a result of exposure to Agent Orange for veterans who served in Vietnam, vascular spasms are not included on the list of presumptive diseases enumerated by the Secretary pursuant to the applicable statute. 38 C.F.R. §§ 3.307, 3.309(e) (2011).

Notwithstanding the provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) (2011).

An October 1972 enlistment examination noted instability in the lower extremities. In an October 1972 report of medical history, the examining medical officer noted one of the Veteran's knees "gave out." In the enlistment examination report, a PULHES survey indicated "1" for each body area (including "L" for lower extremities) with the exception of a "2" for physical capacity or stamina, indicated by the "P" in the profile.

In the October 1972 enlistment examination, the examining medical officer noted an abnormal neurologic evaluation. He indicated the Veteran had infrequent headaches, which were possibly migraines. In the October 1972 report of medical history, the Veteran acknowledged frequent or severe headaches. In the physician's summary, the examining medical officer made the following note, "Headaches-migraine-infrequent."

In an October 1975 separation examination, the examining medical officer noted normal lower extremities and a normal neurologic evaluation.

As discussed above, the Veteran's service treatment records are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Following service, the Veteran sought private treatment from R. A. S., M.D., in February 2005 after he fell from a ladder and injured his back in mid-January. 

A February 2005 private lower extremity arterial segmental pressures and wave forms examination report revealed a normal study. The interpreting radiologist noted "no evidence of significant arterial occlusive disease of the lower extremities at rest."

In March 2005 correspondence, D. H., M.D., a neurologist, reported that the Veteran began to notice numbness and tingling in his legs and some difficulty walking shortly after his fall from the ladder. He denied back pain or radicular pain in his legs upon examination. Dr. H. noted decreased touch and pinprick in both legs up to about the knee or slightly above the knee. The physician reported that the Veteran's history suggested he had claudication, probably due to peripheral vascular disease. He also noted the possibility that the Veteran had pseudo-claudication associated with lumbar spinal canal stenosis. 
In another March 2005 correspondence, Dr. H. indicated that the Veteran reported that he "probably has some arterial insufficiency below the knees" after he was examined by Dr. S. On examination, the Veteran had some decreased touch and pinprick in his feet and lower legs. He reported his legs felt improved until he started to do any sort of physical activity. His limbs became very painful, numb, tingling, and weak. Dr. H. opined that the Veteran's symptoms were consistent with claudication; however he ordered a sensory neuropathy panel "[o]n the outside chance he has a peripheral neuropathy."

An April 2005 private diagnostic report revealed a sensory neuropathy profile analysis was negative for abnormally elevated autoantibodies. 

In an April 2005 private preoperative history and physical examination report taken before an aortoilfiofemoral arteriogram procedure, Dr. S. summarized his treatment notes from February 2005. He described the Veteran's subjective symptoms of leg tingling and numbness. The Veteran reported an onset of symptoms in the previous five months. He related that he had been "banged up pretty good" multiple times in service and he had been knocked unconscious several times due to involvement in Martial Arts for over 13 years. The Veteran indicated that in the previous three to six months, he had an increase in the frequency of migraine headaches. Dr. S.'s preoperative diagnoses were suggested bilateral anterior tibial disease suggestive of mid size artery disease; parethesias; questionable atypical claudication; atypical latent onset diabetes as a possibility; history of migraines; and questionable atypical neuritis.

The April 2005 private lower extremity arteriography report noted the lower extremity angiogram revealed no arteriosclerotic stenosis in the deep or superficial femoral or popliteal arteries. The selective and general lower extremity arteriogram also revealed no anatomic stenosis in the infrapopliteal vessels. Anterior, posterior tibial, and peroneal arteries were all free of focal stenosis. The interpreter noted there was "unusually slow contrast flow into the popliteal arteries and infrapopliteal arteries." The impressions were as follows:

1. Unusually slow contrast flow to the ankles and feet. Delayed arterial flow without anatomic stenosis. Distal small vessel arterial spasm should be considered.

2. The remaining examination is normal. There are no stenotic lesions or other abnormalities in... the lower extremity arteriogram.

In an April 2005 private treatment note, M. J. T., M.D., noted the Veteran's complaints of numbness in his feet and legs over the previous six to eight months. Dr. T. indicated the Veteran had muscular weakness in his lower extremities. The physician noted the Veteran's recent angiogram which revealed an "unusually slow contrast flow to the ankles and feet with delayed arterial flow without anatomic stenosis with a consideration of small arterial spasm." On examination of the lower extremities, vibratory sensation in the lower extremity was normal. Dr. T. reported:

Of major impotance during his clinical evaluation, [the Veteran's] initial evaluation of his dorsalis pedis and posterior tibial pulses as well as popliteals was normal. Shortly after doing his neurologic, (sic) exam[,] he complained of the same symptoms with numbness and tingling. On evaluation of his lower extremities, he, in fact, did have significant reduction in his posterior tibial pulses and dorsalis pedis pulses bilaterally, greater reduction on the left than the right. About two minutes after the evaluation, pulses returned to normal and symptoms had abated.

The diagnoses were 1) no true evidence of a neuropathy, and 2) possible small vessel arterial spasm in the lower extremities.

In September 2005 correspondence, Dr. T. reported he treated the Veteran for vascular spasm in his lower extremities. The physician noted the spasm is intermittent and is not associated with exertion, although the Veteran had claudication-type symptoms. Dr. T. also reported that angiography confirmed the presence of a spasm with episodes of pain and otherwise normal vessels. He further stated, "There is some concern that during the Viet Nam (sic) War the patient was exposed to either Dioxin or Agent Orange." He indicated that the exposure raised a possibility "as to the etiology of his current confusion [and] clinical picture..."

During a June 2007 medical examination for Social Security Disability benefits determination, the Veteran complained of bilateral feet and leg numbness. He noted an angiogram was performed previously which showed "arterial spasms." The examining physician noted that the x-ray report showed the radiologist actually stated, "Consider spasm." The physician also noted that a work-up for cramping and spasms did not include an arterial biopsy. The diagnosis provided was: "History of pain in the extremities associated with a peripheral neuropathy. Consider polyarteritis versus environmental exposure. Cause unclear."

During a February 2010 VA heart examination, the Veteran reported he was in good health until approximately 2005. He indicated that he began work in the plastics bottling industry in 2000 and his job caused him to travel by commercial airplane. On one occasion, he reportedly was unable to move his legs to disembark the plane and he was subsequently hospitalized for a brief period before returning home for evaluation by various specialists. Eventually, the Veteran stated, he was diagnosed with "arterial spastic disease" or "vascular spasm." He also noted that he was diagnosed with peripheral neuropathy due to severe pain in his legs and arms. After reviewing the claims file, the examining physician indicated that no vascular biopsy was performed and no specific causation was diagnosed.

The VA physician diagnosed vascular spasms and opined:

I am unable to render a firm causation for what appears to be a poorly-understood disease afflicting [the Veteran]. There is an established history of one vasclospastic disease, "childhood migraines." His intermittent symptoms are suggestive of arterial spasm; an episode of reduced blood flow was observed at least once during an angiogram of the legs. During an extensive evaluation in 2005 and 2006, angiographic studies and MRI/CT imaging studies found no evidence of arterial occlusive disease (such as atherosclerosis). No spinal or brain abnormalities have been detected, other than a bulging lumbar disc (which could not explain the arm symptoms). Cold temperature historically increases the frequency and duration of his painful attacks; this invites some comparison to Raynaud's Disease (cold-weather-induced vasospasm) and Burger's Disease. No arterial biopsy has been performed; such a test might aid in diagnosis, might or might not aid in terms of treatment options.

The examining physician further stated, "My review of the pathologic effects of Agent Orange fails to detect an established association between exposure and arterial spastic disease." Therefore, it was his professional opinion, that it was not at least as likely as not, that the Veteran's problem of vascular spasm was caused by or aggravated by either active duty or exposure to Agent Orange.

Service connection for the Veteran's vascular spasms is not warranted. It was not until the Veteran complained of lower extremity symptoms in 2005-30 years after separation-that the Veteran was treated for vascular spasms in his lower extremities. While not a dispositive factor, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The February 2010 VA examiner was unable to determine a firm causation for the Veteran's vascular spasms and lower extremity symptoms, but he opined that the vascular spasm problem was not at least as likely as not caused by or aggravated by service or exposure to Agent Orange. 

While Dr. T. provided an opinion is September 2005 that the Veteran's possible exposure to dioxins or Agent Orange could be related to his current symptomatology, the February 2010 VA examiner's opinion is more probative. Dr. T.'s opinion was speculative. The appellate courts have observed that the use of equivocal language such as "possible" or "may have" makes a statement by an examiner speculative in nature. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus). See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not": language by a physician is too speculative). Accordingly, this speculative opinion is not probative when weighed against the February 2010 VA examiner's opinion that is supported by a reason and basis. 

The Board has considered the Veteran's claim that his current lower extremity symptoms were caused by exposure to Agent Orange during service. While exposure to Agent Orange is presumed in cases where the veteran served in the Republic of Vietnam during active service, vascular spasms are not classified as one of the enumerated diseases associated with Agent Orange exposure under 38 C.F.R. § 3.309(e) (2011). Consequently, the Veteran's claim must be denied on this presumptive basis. 

The Veteran has not specifically alleged that his vascular spasms are directly due to service. However, continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). There is no continuity of symptomatology in this case.  

The Board emphasizes that this decision does not imply that the Veteran is not sincere in his belief that his vascular spasms are causally or etiologically related to exposure to Agent Orange in service. While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). He may sincerely believe that his vascular spasms are proximately due to, the result of, exposure to Agent Orange in service, but as a lay person, he is not competent to render a medical diagnosis or an opinion concerning medical causation. In this regard, it is now well established that lay people without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise. 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this case, the competent medical evidence finds no etiological relationship between vascular spasms and the Veteran's service. In the absence of such evidence, service connection is not warranted.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable regarding this issue on appeal because the preponderance of the evidence is against his claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). Accordingly, this issue on appeal is denied.


ORDER

Service connection for vascular spasms of the lower extremities, to include as secondary to Agent Orange exposure, is denied.



REMAND

The Veteran contends that he experiences hearing loss and that such hearing loss began in service.  The Veteran has not been afforded a VA Audiological examination to determine whether the Veteran currently has hearing loss and if so, the etiology of such.  The Board finds that such an examination is necessary in this case.

In September 2011, the Veteran submitted a stressor statement and a service personnel record submitted in support of his claimed stressor. 

In the September 2011 stressor statement, the Veteran contends that while serving as a tank mechanic in Guantanamo Bay, Cuba, and there was an accident which killed another Marine under the Veteran's supervision. He reported that a sling used to lift a large piece of a tank broke and fell on the Marine.

The Veteran also submitted a May 1975 evaluation report signed by his commanding officer. In the report, the officer stated, "While installing a tank engine[,] a lifting cable snapped causing serious injury. [The Veteran] appraised the situation and applied the necessary safety precautions to the crane and damaged lifting assembly to allow for a speedy and safe evacuation of the injured Marine."

This evidence was received after certification of the appeal to the Board and has not been reviewed by the RO; and it was not submitted with a waiver of initial RO consideration from the Veteran or his accredited representative. The law requires that evidence must be referred to the agency of original jurisdiction (AOJ) for review and preparation of an SSOC unless this procedural right is waived in writing by the appellant. 38 C.F.R. §§ 19.37, 20.1304 (2011). Therefore, the file must be returned to the AMC/RO for consideration of that evidence and the preparation of a SSOC.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA Audiological examination.  The examiner should state whether the Veteran has hearing loss.  If hearing loss is present, the examiner should provide an opinion as to the etiology of the hearing loss, specifically whether such is as least as likely or most likely as not related to the Veteran's noise exposure during service.  The examiner should provide a full rationale for any opinion provided.

2.  After completion of any additional development of the evidence that the agency of original jurisdiction may deem necessary, the RO/AMC should review the record and readjudicate the claim, including a discussion on the May 1975 service personnel record and the Veteran's stressor statement, received by the Board in September 2011. If the benefit sought remains denied, the Veteran and his representative should be issued an appropriate SSOC that addresses all evidence received after the August 2010 SSOC, and afforded an opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran with the development of the claim for service connection for a disability manifested by bilateral leg and hip pain. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim is both critical and appreciated.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


